Citation Nr: 1426038	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-14 513	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an asthma disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from May 2009 and June 2011.  Specifically, she was on active duty from September 2009 to December 2009 and from January 2010 to September 2010.

This matter comes before the Board of Veterans' Appeals (the Board) from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran's claims file was subsequently transferred to the RO in St. Paul, Minnesota.

The Veteran had a videoconference hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of that proceeding has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also her electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the March 2011 VA examination report is inadequate.  Specifically, the examiner's opinion and supporting rationale were conclusory in nature.  The examiner stated that the diagnosed exercise-induced asthma was less likely than not related to or aggravated by time on active duty service, and stated in his rationale that there was no specific incident or exposure.  However, the examiner did not comment on the Veteran's service treatment records, which document the November 2009 pulmonary function testing (PFT) results and subsequent prescription for an albuterol inhaler, nor did the examiner have an opportunity to comment on the Veteran's lay reports regarding her asthma symptoms during basic training.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to secure copies of any VA treatment records not already of record relating to the Veteran's treatment for asthma.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Request the Veteran furnish all dates and places of treatment for her asthma.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

3.  Thereafter, return the claims file to include a copy of this remand to the March 2011 examiner for an addendum opinion.  If the examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.  The written report must reflect that review of the claims folder occurred.  Based on the review of the Veteran's claims file, the clinician is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's asthma disorder is related to active service.

The examiner's attention is directed to the various lay statements regarding the Veteran's in-service and post-service symptoms (and specifically that she experiences symptoms when running), as well as the November 2009 service treatment records which include PFT results and a prescription for an albuterol inhaler while on active duty.  (Lay persons are competent to testify on factual matters of which they have first-hand knowledge.)

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the clinician offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, provide the Veteran and her representative with a Supplemental Statement of the Case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



